 TOCCOA MANUFACTURING COMPANY389ToccoaManufacturing CompanyandUpholsterers'Interna-tional Union,Local188.Case No. 10-CA-5068.March 13, 1963DECISION AND ORDEROn December 14,1962, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled case, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provision of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the excep-tions and brief, and hereby adopts the findings, conclusions,' andrecommendations 2 of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer 3IWe do not agree with the Trial Examiner that employee Childs' account of SupervisorDeFoor's conversation with respect to the Union was without specific contradiction.Asnoted by the Trial Examiner in his Intermediate Report, DeFoor testified contrary toChilds that the onlyconversationhe had with Childs in referenceto a unionwas whetheror not Childs belongedto a unionwhen he worked at DoravilleHowever, we are satisfiedthat the findings of fact by the TrialExaminerare based on his observations of thewitnesses before him and are supported by therecord asa whole.Standard Dry WallProducts,91 NLRB 544, 545, enfd.188 F. 2d 362(C.A. 3).2Member Rodgers, for the reasonsexpressed in his dissent in IsisPlumbing & HeatingCo, 138 NLRB 716, would not award interest on backpay.3The notice appended to the Intermediate Report is hereby amended by inserting im-mediately below the signature the following paragraph:NOTE-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act after discharge from the ArmedForces.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon an original charge filed on July 31, 1962, and an amended charge filed onAugust 27, 1962, by the above-named labor organization, the General Counsel ofthe National Labor Relations Board on August 31, 1962, issued his complaint andnotice of hearing.An answer was received from the above-named Respondent onSeptember 17, 1962. The complaint alleges and the answer denies that the Respondenthas engaged in unfair labor practices in violation of Section 8(a)(1) and (3) oftheNational Labor Relations Act, as amended.Pursuant to notice, a hearing141 NLRB No. 36. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas held on October 30, 1962, in Toccoa, Georgia, before Trial Examiner C. W.Whittemore.At the hearing all parties were represented and were afforded full opportunityto present evidence pertinent to the issues, to argue orally, and to file briefs.Briefshave been received from the Respondent and General Counsel.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTToccoa Manufacturing Companyis anIllinois corporation with office and placeof business in Toccoa, Georgia, where it is engaged in the manufacture and sale offurniture.During the 12 months before issuance of the complaint the Respondentsold and shipped products valued at more than $50,000 from its Toccoa plant tocustomers located outside the State of Georgia.The complaint alleges, the answer admits, and it is here found that the Respondentis engaged in commerce within the meaning of the Act.II.THE CHARGING UNIONUpholsterers' International Union, Local 188, is a labor organization admittingto membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Setting and issuesThe chief issues raised by the complaint stem from the Respondent's dismissalinMay 1962 of three employees: Bonnie Sue Westmoreland, Jasper Chastain, andJoe Vickery, all within a period of about a week and shortly after Local 188 beganorganizing the more than 450 plant workers.It is undisputed that these dismissals occurred at a time when the Respondent'shostility toward such organization was openly expressed by management representa-tives.For example, the testimony of former employee Childs is without specificcontradiction by Lamar DeFoor, foreman of the cabinet shop, to the effect that onMay 14 the latter came to him with a list of some eight names, told him he had beengiven the list at the office, and asked if Childs had taken part in any of the unionactivities or had signed a card.Childs denied participation and asked where he gotthe idea he had taken part.DeFoor replied that he had been given the names and hadto find out.The foreman declared that one employee, Chastain, had been fired"for participating in the union," and added that Reinhold, owner of the plant, hadsaid that "if the people there wanted a job they would leave the union alone" andthat before he would let the plant "go union" he would "take the manufacturingout of Toccoa." IIt is also undisputed that on May 17 DeFoor asked employee Gaines, in thepresence of other employees, if he had seen anyone passing out union cards.Gainesanswered that he had not.DeFoor than asked the employee to "let him know" ifhe did and he would make it "worth my while." 2Although Plant Superintendent Paletto denied that he had any reports of unionorganization at the plant until after Chastain had been "let go," other candid testimonyby him detracts from the weight of such denial.He said that there were "quite afew" employees who "definitely" would let him know if "anything had been goingon" and that these people "are the type that if you do things for them, they appreciateit."Further doubt upon Paletto's credibility is made manifest by the testimony ofToccoa's Chief of Police Troy Simmons, who said that he was called to the plant,shortly after the employee's discharge, and asked by Paletto to have Chastain removedfrom the plant parking lot because he was "talking union" to the employees.B. The discharge of WestmorelandBonnie Sue Westmoreland had worked for the Respondent a total of about 4years (although not in continuous service) when she was suddenly and without1As noted, Childs' detailed testimony was not specifically denied.DeFoor was onlyasked if he had "had any conversations" with Childs "with reference to the union "DeFoor replied: "The only conversation I had with Joe Dan Childs In reference to aunion was whether or not he belonged to a union when he worked at Doraville."2 As a witness DeFoor onlysaidhe did not "recall" any such conversation with Gaines. TOCCOA MANUFACTURING COMPANY391prior notice laid off by Foreman DeFoor on May 17. She was given no layoffslip, and was merely told by DeFoor that she was being laid off because of "lack ofwork."It does not appear that Westmoreland was especially active in the union campaign,but she had signed a union card early in May and had talked with another employeeabout it at the time of signing.The same day of her layoff her husband, J. L. Westmoreland, who is still an em-ployee at the plant, telephoned DeFoor and asked why his wife had been fired.According to Westmoreland the foreman declined to talk with him about it overthe telephone.According to DeFoor he told Westmoreland that he had laid heroff because of unsatisfactory work, and that after some further conversation he hadrefused to discuss it more.The Trial Examiner cannot accept DeFoor's version.It is undisputed that he had told Westmoreland that her layoff was due to "lack ofwork," and as a witness the foreman made no claim that he had ever reprimandedor warned her regarding her work .3The day after her discharge her husband met DeFoor on the street and askedthe same question.DeFoor finally admitted that her layoff "could have been onaccount of the Union," and said that she would not work for him again as long as hewas there .4A few days later Plant Superintendent Paletto called Westmorelandintohis officeand asked why he was trying to find out why his wife had been laid off.Westmore-land indicated that he thought his curiosity as a husband was natural.He toldPaletto what DeFoor had said that she should have let the Union alone and wouldnever again work for him. It is undisputed that Paletto told him, "Well, she won'twork with DeFoor any more. I don't know whether she will work any more in theplant.She should have let the union alone."In view of the uncontradicted facts that: (1) On the same day of Westmoreland'slayoff the same foreman had promised Gaines to make it worth his while to givehim union information; (2) 3 days earlier the same foreman had told employeeChilds that he had a list of eight names to inquire about in connection with theUnion; and (3) a few days after the dismissal the plant superintendent himself toldher husband that she should have let the Union alone, the Trial Examiner concludesand finds that management knew or believed she had participated in the organization,and that it discriminatorily discharged her to discourage union membership andactivity.5Such discrimination interefered with, restrained, and coerced employeesin the exercise of rights guaranteed by the Act.C. The discharges of Chastain and VickeryEmployees Jasper Chastain and Joe Vickery were discharged on May 9 and 10,respectively, by Marvin Powell, assistant foreman of the "filler" line.They workedon the same production line in the finishing room.Both Chastain and Vickery actively participated in the union campaign, solicitingsignatures to cards.On May 9, according to Chastain's credible testimony, Powell told him that Palettoand Meinert, the latter being general foreman of the department, had "pulled hiscard."Chastain asked why. Powell said he did not know. Chastain asked for hischeck.Powell said he would get it at the office.At the office he was directed toMeinert.Meinert declined to answer the employee's question as to why he wasfired but told him his check had been sent on to PowellThe employee finallyobtained his pay and started to pick up his personal belongings.Paletto and Rein-hold, the plant owner, came out and ordered him from the premises.Later the same day Chastain came back to the plant in his car to pick up hiscousin.Apparently while he was waiting in the company parking lot Paletto called3Not until queried by General Counsel on cross-examination did DeFoor claim her "un-satisfactory work" consisted of keeping "inaccurate production records "No such recordswere brought forward to support this belated claim4Although DeFoor denied that he told Westmoreland on this occasion that his wife waslaid off because of union activities, he did not deny having told him that she should havelet the Union alone and would never work for him again. And as noted in the next find-ing, it is undisputed that a few days later Paletto also told Westmoreland that she shouldhave let the Union alone.5The Trial Examiner finds as utterly lacking in merit any claim that her layoff was areduction in force. It is undisputed-in fact is admitted by DeFoor-that shortly afterher discharge a new employee was hired who thereafter performed the same work, andthat she is still employed at the plant. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe police.As noted above, according to the police chief's credible testimony hewas told by Paletto that he wanted "the fellow" off his property, and that he was"talking union" to the employees.6Chastain had left the lot by the time the policearrived.The next day, according to the employee's credible testimony, Vickery was told byPowell that Paletto and the general foreman had instructed that he be laid off. Theonly reason Powell gave him was "justa generalcutback."This reason, however, isclearly invalidated by the fact that the same morning a new employee, Pritchard, hadbeen hired to do the same work on the line.In mid-June Powell sent another employee to Vickery's home to tell him that if hewanted work to report the next morning.Vickery came and started to work.Within a few minutes Paletto sent for him. It is undisputed that Paletto told him "Ihaven't got anything for you now and won't have.You have got messed up in thisunion and you could have worked here as long as you wanted to if it hadn't beenfor this."Of additional bearing upon the discharge of these two employees is the undisputedfact that a few days after thedismissalsForeman DeFoor told employee Childs, asnoted above, that "they" had fired Chastain for "participating" in the Union, and thatthe plant owner had said that "if the people there wanted a job, they would leave theUnionalone."In view of such uncontradicted facts which plainly establish the unlawful natureof the two dismissals, it appears unnecessary to review the extravagant and obviouslyuntrustworthy claims advanced by the Respondent for its action.For an exampleof the obvious unreliability of Powell's testimony, had there been any truth in hiscontention that he told Vickery when firing him that his work was unsatisfactory, orhad it in fact been unsatisfactory, then the record is withoutreasonableexplanationfor his later act in recalling him.In short, the Trial Examiner concludes and finds that both Chastain and Vickerywere discharged to discourage union membership and activity, and that thereby theRespondent interfered with, restrained, and coerced employees in the exercise ofrights guaranteed by the Act.And in final summary, it is concluded and found that the Respondent further vio-lated Section 8(a) (1) of the Act by: (1) DeFoor's conduct in querying Childs, tell-ing him that Chastain had been fired because of his union participation, and quotingthe owner as threatening economic reprisals unless employees let the Union alone;and (2) DeFoor's interrogation of employee Gaines andpromisinghim to make itworth his while to keep him informed about union matters.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices the TrialExaminer will recommend that it cease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act.Itwill be recommended that the Respondent offer employees Westmoreland,Chastain, and Vickery immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of earnings they may have sufferedby reason of the discrimination against them, by payment to each of a sum ofmoney equal to that which he or she would have earned as wages, absent the dis-crimination, from the date of the discrimination to the date of the offer of reinstate-ment, in the manner prescribed by the Board in F. W.Woolworth Company,90NLRB 289.The backpay obligations of the Respondent shall include the payment of interestat the rate of 6 percent to be computed in the manner set forth inIsis Plumbing &Heating Co ,138 NLRB 716.e The Trial Examiner can place no reliance upon Paletto's absurd quibbling in his testi-mony.He admitted having called the police to "get him off the property" but said he onlytold them that"ifMr.Chastain was trying to organize the union, which we didn't know,that I didn't want him on the property." Even If his version is accepted, his motive wasnonetheless unlawfully discriminatory, although General Counsel conceded that he doesnot seek to have the incident found to be a violation of the Act TOCCOA MANUFACTURING COMPANY393In view of the serious and continued nature of the Respondent'sunfair laborpractices,itwill be recommended that it cease and desist from in any manner in-fringing upon the rights of employees guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Upholsterers' International Union, Local 188, is a labor organization within themeaning of Section 2(5) of the Act.2.By discriminating as to the tenure of employment of Bonnie Sue Westmore-land, Jasper Chastain, and Joe Vickery, thereby discouraging membership in andactivity on behalf of the above named labor organization, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) of the Act.3.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed by Section 7 of the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and upon theentire record, the Trial Examiner recommends that Toccoa Manufacturing Company,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees concerning their union activities in a manner vio-lative of Section 8(a) (1) of the Act.(b)Directly or by implication threatening employees with economic reprisals,or promising them benefits, to discourage union membership and activity.(c)Discouraging membership in Upholsterers' International Union, Local 188,or in any other labor organization, by discharging, laying off, or refusing to reinstateany of its employees because of their union membership or activities, or in any othermanner discriminating in regard to hire or tenure of employment or any term orcondition of employment.(d) In any other manner interfering with, restraining, or coercing employees inthe exercise of the right to self-organization, to form labor organizations, to join orassistthe above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities.2.Take the following affirmative action which will effectuate the policies of theAct:(a)Offer employees Bonnie Sue Westmoreland, Jasper Chastain, and Joe Vickeryimmediate and full reinstatement to their former or substantially equivalent posi-tions, and make them whole for any loss of pay they may have suffered by reasonof the discriminationagainstthem, in the manner set forth in the section entitled"The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamounts of backpay due and the right of reinstatement under this RecommendedOrder.(c)Post at its plant in Toccoa, Georgia, copies of the attached notice marked"Appendix." 7Copies of said notice, to be furnished by the Regional Director forthe Tenth Region, shall, after being duly signed by the Respondent's authorizedrepresentative, be posted by the Respondent immediately upon receipt thereof, andbe maintained for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.ReasonableIn the event that this Recommended Order be adopted by the Board,the words "ADecision and Order"shall be substituted for the words"The Recommended Order of aTrial Examiner"In the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Circuit Court of Appeals, the words "Pursuant to a Decreeof the United States Court of Appeals,Enforcing an Order" shall be substituted for thewords "Pursuant to a Decision and Order." 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDsteps shall be taken to insure that said notices are not altered,defaced,or covered byany other material.(d)Notify the Regional Director for the Tenth Region,inwriting,within 20days from the date of the receipt of this Intermediate Report,what steps the Re-spondent has taken to comply therewith.8s In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notify the said Regional Director,In writing,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT discourage membership of any employee in Upholsterers'Inter-national Union,Local 188,or in any other labor organization,by dischargingor laying off any employee,or in any other manner discriminating against anyemployee in regard to hire, tenure of employment,or any term or conditionsof employment,except as authorized by Section 8 (a) (3) of the Act.WE WILL NOT interrogate employees regarding their union activities in amanner violative of Section 8 (a) (1) of the Act.WE WILL NOT threaten employees with economic reprisals or promise thembenefits to discourage membership in any labor organization.WE WILL NOT interfere with,restrain,or coerce employees in any manner,in connection with the exercise of the right to self-organization,to form labororganizations,to join or assist the above-named or any other labor organization,to bargain collectively through representatives of their own free choice, and toengage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from any or all such activities.WE WILL offer Bonnie Sue Westmoreland,Jasper Chastain,and Joe Vickeryimmediate and full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and other rights and privileges, andwillmake them whole for any loss of pay suffered by reason of our discrimina-tion against them.All our employees are free to become, remain,or refrain from becoming orremaining members of any labor organization.TOCCOA MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must be posted for 60 consecutive days from the date of posting, andmust not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 528 Peach-tree-Seventh Building, 50 Seventh Street, N.E., Atlanta 23, Georgia,Telephone No.Trinity 6-3311,Extension 5357,if they have any question concerning this notice orcompliance with its provisions.Dominic J. Calabrese t/a United Store Fixture Mfg.Co.andFurniture and Allied Workers Union Local No. 37, Upholster-ers' InternationalUnion,AFL-CIO.CaseNo. 4-CA-f2688.March 13, 1963DECISION AND ORDEROn December 31, 1962, Trial Examiner Arthur E. Reyman issuedhis Intermediate Report in the above-entitled proceeding, finding that141 NLRB No. 39.